DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,142,133. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims overlap in scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (US 2013/0327802) in view of Noyes (US 2012/043286).
Regarding claim 18, Hammond (hereafter “D1”) discloses a bike rack (figure 2) configured to mount to a hitch (106) of a vehicle (102) and to support a bike (104/158) with a handlebar and a fork (160, 150), the bike rack comprising: a frame (as at mast 140, bar 142 – [0058]) configured to selectively couple to the hitch of the vehicle; a rack (horizontal bar 108) supported on the frame in a horizontal orientation and at an elevated position on the frame (figure 2); and a fixed hook (110a) coupled to the rack, the fixed hook including two hook members (structures 120, 122) spaced a fixed distance apart, the hook further including a second mounting point defining an open slot with a slot window defined in a major face of the body and a slot entrance providing access to the slot window (slot between 128/130 – figure 3); a first hook member (124) operatively supported on a first end of the body; and a second hook member (130) operatively supported on a second end of the body spaced from the first end.
D1 does not disclose a retention member supported on the body and configured to restrict the bike from moving away from the hook.
Noyes (hereafter D2) discloses a bike hook (212/213) retention member (215) attached through a body member (at 210) at a mounting point and at a protrusion (216) mounting point and secured around a bike portion and to an end of hook (figure 2; [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate retaining member (as taught in D2) into a first hook member of D1 at a first added mounting point and sized to attach across hooks of D1, to retain bikes against undesired displacement. 
Regarding claim 19, D1 as modified teaches wherein: the retention member (from D2) extends through the first mounting point and is restricted from exiting the first mounting point (figure 2 – D2); and the retention member selectively extends through the slot entrance into the slot window (attached across hooks into opening between 128/130 and attached) and is selectively restricted from passing through the slot window.
Regarding claim 20, D1 does not disclose wherein the hook is adjustable to selectively change the distance between the first hook member and the second hook member.
D2 teaches an adjustable hook (hook mount 103) which is arranged to translate along mounting bar (240 – [0026]; figure 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the v-shaped structure (122) of D1 to be translatable with relation to the other of the V-shaped structures (120) as taught by D2 for adaptation to differing sized bicycles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631